Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 - 3, 7 - 11, 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109468818 to Chen Zhirong et al. (hereinafter “Zhirong”) in view of U.S. Patent Application Publication No. 2019/0203407 A1 to Guan et al. (hereinafter “Guan”).
Note: machine translated document of Zhirong is attached to this office action for easier reference.

Regarding Claim 1, Zhirong teaches a drying system (see abstract, Fig. 1), comprising: 
a drying rack (see drying rack 4, Fig. 1, see page 4, lines 13 - 16) having a plurality of drying members (see drying positions 42, Fig. 1, see page 4, lines 13 - 16), wherein each drying member is configured to receive one or more garments (see page 4, lines 13 - 31); 
a controller (see page 4, lines 16 - 22 describing “In order to facilitate intelligent control, a controller for controlling the device connected thereto is also provided and the controller is electrically connected to the driving device”, see also page 2, second paragraph under “Summary of the invention”), wherein the controller includes a processor (note that it is obvious to recognize a processor from the controller of Zhirong described at page 5 that controls and operates the airing system); and 
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method (even though Zhirong does not explicitly teach a computer-readable storage medium coupled to the processor and storing program as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a computer-readable storage medium coupled to processor and storing program instructions, since it is known to utilize computer-readable storage medium coupled to processor in the art of controllers/computers) that comprising: 
receiving location data from a position sensor, wherein the location data indicates a position of the one or more garments on the drying rack (see page 4, last two lines through page 5 lines 1 - 9 describing a pressure sensors that are connected to the controller in order to provide drying positions for the clothes/articles); 
registering the location of the one or more garments on a virtual map of the drying rack displayed on a user interface of the controller (see page 5, lines 1 - 34 describing display device 2 arranged in the interaction component 6, Fig. 1 that is electrically connected to the controller and provides a display corresponding to air drying positions 42 being vacant based on the signal from the pressure sensor and the controller can display the drying position with or without vacancy, the system further provides a ticket which shows positional information, see also page 3, lines 1 - 7 and lines 42 - 47, note that the display that allows the user to view a particular drying position whether it is vacant or not reads on the virtual map as claimed, thus reading on the invention as claimed).
Even though Zhirong teaches an intelligent drying room comprising a humidity sensor that senses rain as described at page 6, 19 - 27 and page 7, lines 15 - 20,  Zhirong does not explicitly teach receiving dryness data for the one or more garments from a moisture sensor; comparing the dryness data to a dryness threshold; and pushing, in response to the dryness data meeting the dryness threshold, a notification to a user.  
Guan, in the field of smart clothes dying device and method (see abstract and paragraph [0002]), teaches receiving dryness data for the one or more garments from a moisture sensor (see paragraphs [0007], [0021], [0046] - [0048] describing a humidity sensor used to sense humidity information of the clothes and output a humidity signal, see humidity sensor 70, Fig. 5 that communicates with the integrated controller to provide the data); 
comparing the dryness data to a dryness threshold (see paragraphs [0021], [0048] describing the humidity sensor being compared against a dryness threshold); and 
pushing, in response to the dryness data meeting the dryness threshold, a notification to a user (see paragraphs [0048] - [0050] describing a prompter 60, Fig. 5 that sends information/message to the user regarding the dryness of the clothes in relation to the dryness threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moisture sensor that senses dryness of the garments and further utilize comparison data to provide a notification of the user of Guan into Zhirong, in order to reliably and accurately determine the dryness level of the articles/clothes which improves overall efficiency of the system.  

Regarding Claim 10, Zhirong teaches a computer implemented method (see abstract describing an intelligent airing room comprising a controller) comprising: 
receiving, by a processor (see page 4, lines 16 - 22 describing “In order to facilitate intelligent control, a controller for controlling the device connected thereto is also provided and the controller is electrically connected to the driving device”, see also page 2, second paragraph under “Summary of the invention”), location data from a position sensor, wherein the location data indicates the one or more smart garments has been placed at a position on a drying rack (see page 4, last two lines through page 5 lines 1 - 9 describing a pressure sensors that are connected to the controller in order to provide drying positions for the clothes/articles); 
registering the position of the one or more smart garments on a virtual map of the drying rack displayed on a user interface of a controller (see page 5, lines 1 - 34 describing display device 2 arranged in the interaction component 6, Fig. 1 that is electrically connected to the controller and provides a display corresponding to air drying positions 42 being vacant based on the signal from the pressure sensor and the controller can display the drying position with or without vacancy, the system further provides a ticket which shows positional information, see also page 3, lines 1 - 7 and lines 42 - 47, note that the display that allows the user to view a particular drying position whether it is vacant or not reads on the virtual map as claimed, thus reading on the invention as claimed).
Even though Zhirong teaches receiving location data from a position sensor as indicated above, Zhirong does not explicitly teach the position sensor disposed on one or more smart garments.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the position sensor on one or more smart garments, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  In addition, Zhirong does not explicitly teach the garment being a smart garment.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use smart garments, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Even though Zhirong teaches an intelligent drying room comprising a humidity sensor that senses rain as described at page 6, 19 - 27 and page 7, lines 15 - 20,  Zhirong does not explicitly teach receiving dryness data for the one or more smart garments from a moisture sensor disposed on the one or more smart garments; comparing the dryness data to a dryness threshold; and pushing, in response to the dryness data meeting the dryness threshold, a notification to a user.  
Guan, in the field of smart clothes dying device and method (see abstract and paragraph [0002]), teaches receiving dryness data for the one or more smart garments from a moisture sensor disposed on the one or more smart garments (see paragraphs [0007], [0021], [0046] - [0048] describing a humidity sensor used to sense humidity information of the smart clothes and output a humidity signal, see humidity sensor 70, Fig. 5 that communicates with the integrated controller to provide humidity data of the smart cloth, see also paragraph [0049] stating “the humidity sensor 70 may be hung on or wound around the clothes hanger 10 or other position”, thus reading on the invention as claimed); 
comparing the dryness data to a dryness threshold (see paragraphs [0021], [0048] describing the humidity sensor being compared against a dryness threshold); and 
pushing, in response to the dryness data meeting the dryness threshold, a notification to a user (see paragraphs [0048] - [0050] describing a prompter 60, Fig. 5 that sends information/message to the user regarding the dryness of the clothes in relation to the dryness threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moisture sensor that senses dryness of the garments and further utilize comparison data to provide a notification of the user of Guan into Zhirong, in order to reliably and accurately determine the dryness level of the articles/clothes which improves overall efficiency of the system.  

Regarding Claim 16, Zhirong teaches a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method (see abstract describing an intelligent airing room and system comprising a controller, even though Zhirong does not explicitly teach a computer-readable storage medium coupled to the processor and storing program as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a computer-readable storage medium coupled to processor and storing program instructions, since it is known to utilize computer-readable storage medium coupled to processor in the art of controllers/computers) comprising: 
receiving location data from a position sensor, wherein the location data indicates the one or more smart garments has been placed at a position on a drying rack (see page 4, last two lines through page 5 lines 1 - 9 describing a pressure sensors that are connected to the controller in order to provide drying positions for the clothes/articles); 
registering the position of the one or more smart garments on a virtual map of the drying rack displayed on a user interface of a controller (see page 5, lines 1 - 34 describing display device 2 arranged in the interaction component 6, Fig. 1 that is electrically connected to the controller and provides a display corresponding to air drying positions 42 being vacant based on the signal from the pressure sensor and the controller can display the drying position with or without vacancy, the system further provides a ticket which shows positional information, see also page 3, lines 1 - 7 and lines 42 - 47, note that the display that allows the user to view a particular drying position whether it is vacant or not reads on the virtual map as claimed, thus reading on the invention as claimed).
Even though Zhirong teaches receiving location data from a position sensor as indicated above, Zhirong does not explicitly teach the position sensor disposed on one or more smart garments.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the position sensor on one or more smart garments, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  In addition, Zhirong does not explicitly teach the garment being a smart garment.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use smart garments, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Even though Zhirong teaches an intelligent drying room comprising a humidity sensor that senses rain as described at page 6, 19 - 27 and page 7, lines 15 - 20,  Zhirong does not explicitly teach receiving dryness data from a moisture sensor disposed on the one or more smart garments; comparing the dryness data to a dryness threshold; and pushing, in response to the dryness data meeting the dryness threshold, a notification to a user.  
Guan, in the field of smart clothes dying device and method (see abstract and paragraph [0002]), teaches receiving dryness data from a moisture sensor disposed on the one or more smart garments (see paragraphs [0007], [0021], [0046] - [0048] describing a humidity sensor used to sense humidity information of the smart clothes and output a humidity signal, see humidity sensor 70, Fig. 5 that communicates with the integrated controller to provide humidity data of the smart cloth, see also paragraph [0049] stating “the humidity sensor 70 may be hung on or wound around the clothes hanger 10 or other position”, thus reading on the invention as claimed); 
comparing the dryness data to a dryness threshold (see paragraphs [0021], [0048] describing the humidity sensor being compared against a dryness threshold); and 
pushing, in response to the dryness data meeting the dryness threshold, a notification to a user (see paragraphs [0048] - [0050] describing a prompter 60, Fig. 5 that sends information/message to the user regarding the dryness of the clothes in relation to the dryness threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moisture sensor that senses dryness of the garments and further utilize comparison data to provide a notification of the user of Guan into Zhirong, in order to reliably and accurately determine the dryness level of the articles/clothes which improves overall efficiency of the system.  

Regarding Claim 2, Zhirong in view of Guan as modified above teaches where the one or more garments are smart garments (see smart clothes as described in the abstract and paragraph [0002] of Guan) and wherein the position sensor (see pressure sensors of Zhirong) and the moisture sensor (see humidity sensors 70 of Guan).
Even though Zhirong in view of Guan teach position sensors and moisture sensors as indicated above, Zhirong in view of Guan do not explicitly teach the position sensor and the moisture sensor embedded on the one or more smart garments.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the sensors on the one or more smart garments, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding Claims 3, 11, 17, Zhirong in view of Guan as modified above teaches wherein the method performed by the processor further comprises: 
grouping a plurality of smart garments according to one or more attributes (see for instance grouping of plurality of smart garments at left side and right side (i.e. based on location of hangers 10 in relation to the center (i.e. umbrella 20) as seen at Fig. 5 of Guan, thus reading on the inventions as claimed);  
receiving a set of dryness data for the plurality of smart garments (see humidity sensors 70 that acquire dryness data of the plurality of smart garments, see arrangement at Fig. 5 and paragraphs [0046] - [0047] of Guan); 
comparing the set of dryness data for the plurality of smart garments to a group dryness threshold (see paragraph [0048] of Guan describing comparison of the humidity information with a drying threshold and note that the specific value of the drying threshold may be set according to experience and experiments, thus it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize group of dryness threshold values depending on user’s desire of the selected dryness threshold); and 
pushing, in response to the group dryness threshold being met, a notification to the user (see paragraphs [0048] - [0050] of Guan describing a prompter 60, Fig. 5 that sends information/message to the user regarding the dryness of the clothes in relation to the dryness threshold).   

Regarding Claim 7, Zhirong in view of Guan as modified above teaches wherein the moisture sensor (70, Fig. 5 of Guan) is disposed on a drying member (see arrangement at Fig. 5 and paragraph [0049] of Guan), and wherein the moisture sensor is configured to detect the dryness data of a garment placed on the drying rack (see paragraphs [0047] - [0050] of Guan).  

Regarding Claims 8 and 15, Zhirong in view of Guan as modified above teaches wherein pushing the notification to the user comprises: displaying a text message on a user device (see prompter 60, Fig. 5, see paragraphs [0046] - [0050] of Guan describing the prompter that sends a prompt message that can produce sounds or messages such as words, loudspeakers) indicating a predetermined dryness level has been met for the one or more smart garments (see paragraphs [0048] - [0050] of Guan describing the comparing the sensed humidity data to a drying threshold and the integrated controller controls the prompter to send a prompt message based on the compared data meeting the threshold (i.e. clothes being dry), thus reading on the invention as claimed).  

Regarding Claim 9, Zhirong in view of Guan as modified above teaches determining the one or more smart garments have been removed from the drying rack (see page 4 last two lines - page 5 lines 1 - 9 of Zhirong describing pressure sensors that are used in the drying rack which allows determination of vacancy or not and using the controller and display device to provide the information regarding vacancy or not); and deregistering the one or more smart garment from the virtual map of the drying rack (see page 5, lines 1 - 9, 19 - 34 of Zhirong describing determination of vacant drying position and the control display device displaying the corresponding information of the vacancy, thus reading on the invention as claimed).  

Allowable Subject Matter
Claims 4, 12, 18 (including all dependent claims thereof 5, 6, 13, 14, 19 and 20) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 4, 2 and 18, the prior art of record do not explicitly teach “determining a drying rate for the one or more smart garments at respective locations on the drying rack; and generating a tracking profile for each of the one or more smart garments, wherein the tracking profile indicates a position on the drying rack that produces a fastest drying rate for each respective smart garment” in combination with the remaining limitations as required by the intervening claims and the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Shan et al. (CN 108315988 A) teaches control method of fast dryer and judging drying degree of the clothes.
Ceng et al. (CN 108287480 A) teaches an intelligent clothes method and hanging system.
Jiang (CN 107733758 A) teaches Internet of Things intelligent home system comprising detecting cloth state by image sensor and weight sensor and providing real-time display through GUI interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861